                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 MARIAN MCKEE,                                )
                                              )
               Plaintiff,                     )
                                              )
 v.                                           )   NO. 3:17-cv-01566
                                              )
 CTEL NO. 1, LLC.,                            )   JUDGE CAMPBELL
                                              )
               Defendant.                     )


                                 JUDGMENT IN A CIVIL CASE


        Jury Verdict. This action came before the Court for a trial by jury. The issues have been

tried and the jury returned its verdict.

        IT IS ORDERED AND ADJUDGED that the jury found in favor of the Defendant on all

claims. In accordance with the verdict of the jury, judgment is hereby entered in favor of

Defendant.



DATE: May 24, 2019                                         KIRK L. DAVIES, CLERK

                                                           BY: Angie Brewer
                                                           Deputy Clerk




      Case 3:17-cv-01566 Document 69 Filed 05/24/19 Page 1 of 1 PageID #: 547
